      Case 1:17-cv-01408-ABJ Document 45 Filed 10/18/18 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA


OCEAN CONSERVANCY and                                 No. 1:17-cv-001408-ABJ
ENVIRONMENTAL DEFENSE FUND,
                                                      Hon. Amy Berman Jackson
                                    Plaintiffs,
        v.

WILBUR L. ROSS, in his official capacity              JOINT MOTION FOR VOLUNTARY
as Secretary of the United States                     DISMISSAL
Department of Commerce; NATIONAL
OCEANIC AND ATMOSPHERIC
ADMINISTRATION; and NATIONAL
MARINE FISHERIES SERVICE,

                                 Defendants.


       Federal Defendants Wilbur L. Ross, in his official capacity as Secretary of the United

States Department of Commerce, National Oceanic and Atmospheric Administration, and

National Marine Fisheries Service (collectively, “Federal Defendants”), Intervenor-

Defendant State of Louisiana (“Intervenor”), and Plaintiffs Ocean Conservancy and

Environmental Defense Fund (“Plaintiffs”), hereby agree and jointly move the Court to

dismiss the Plaintiffs’ Complaint (ECF No. 1) pursuant to Fed. R. Civ. P. 41(a)(2).

       Pursuant to the Court’s Order of December 20, 2017 holding the case in abeyance

(ECF No. 39), the Federal Defendants notified the Court when they issued the 2018

Temporary Rule setting the federal recreational red snapper fishing seasons for 2018. See

ECF No. 41 (citing 83 Fed. Reg. 17,623 (Apr. 23, 2018)). Plaintiffs have not filed a

supplemental complaint. The parties recognize that private recreational fishing in federal

waters during 2018 has occurred under exempted fishing permits subsequently issued to the

five Gulf states, and that such fishing remains subject to the terms and conditions of those

exempted fishing permits, including annual catch limit allocations, and requirements of the




                                                  1
      Case 1:17-cv-01408-ABJ Document 45 Filed 10/18/18 Page 2 of 4



Magnuson-Stevens Fishery Conservation and Management Act. Federal Defendants

previously filed the Declaration of Chris Oliver stating that Federal Defendants did not

intend to reopen the private angler season in 2018 in the same manner as occurred in 2017

(ECF No. 25-1). Consistent with that prior declaration and with the issuance of the exempted

fishing permits, Federal Defendants are filing herewith the Declaration of Chris Oliver,

stating that Federal Defendants will not reopen the federal recreational red snapper private

angler fishing season in 2018. If any state’s landings have not reached its annual catch limit

allocation, the state could consider reopening its season provided that the overall annual

catch limit for the recreational sector has not been met, as provided by the Magnuson-

Stevens Fishery Conservation and Management Act Section 407(d) (16 U.S.C. § 1883).

       The parties agree that there is no need to further litigate the claims at issue in

Plaintiffs’ Complaint (ECF No. 1). Pursuant to Paragraph 5 of the Court’s Order of

December 20, 2017 (ECF No. 39 at ¶ 5), Plaintiffs, Intervenor, and Federal Defendants

respectfully request that the Court grant the relief requested by this motion and enter the

Stipulated Proposed Order dismissing the claims in Plaintiffs’ Complaint with prejudice,

submitted herewith.

Respectfully submitted,

K&L GATES LLP

BY: /s J. Timothy Hobbs

   J. Timothy Hobbs, Esq. (pro hac vice)
   Tim.Hobbs@klgates.com
   K&L GATES LLP
   925 Fourth Avenue, Suite 2900
   Seattle, WA 98104
   Telephone: (206) 623-7580
   Facsimile: (206) 623-7022

   Michael F. Scanlon, Esq. (D.C. Bar # 479777)
   Michael.Scanlon@klgates.com
   K&L GATES LLP




                                                2
     Case 1:17-cv-01408-ABJ Document 45 Filed 10/18/18 Page 3 of 4


   1601 K Street, N.W.
   Washington, DC 20006
   Telephone: (202) 778-9000
   Facsimile: (202) 778-9100

Attorneys for Plaintiff Environmental Defense Fund


EARTHJUSTICE

BY: /s Roger M. Fleming
   Roger M. Fleming (DC Bar No. ME00001)
   rfleming@earthjustice.org
   EARTHJUSTICE
   1625 Massachusetts Ave. NW, Ste. 702
   Washington, DC 20036
   Telephone: (202) 667-4500
   Facsimile: (202) 667-2356

   Andrea Treece (pro hac vice)
   Brettny Hardy (pro hac vice)
   EARTHJUSTICE
   50 California St., Ste. 500
   San Francisco, CA 94111
   Telephone: (415) 217-2000
   Facsimile: (415) 217-2040
   atreece@earthjustice.org
   bhardy@earthjustice.org

   Christopher Eaton (pro hac vice)
   ceaton@earthjustice.org
   EARTHJUSTICE
   705 Second Ave., Ste 203
   Seattle, WA 98104
   Telephone: (206) 343-7340
   Facsimile: (206) 343-1526

Attorneys for Plaintiff Ocean Conservancy


BY: /s Mark Arthur Brown
    Mark Arthur Brown
    Florida Bar No. 0999504
    Senior Trial Attorney
    mark.brown@usdoj.gov
    Environment and Natural Resources Division
    Wildlife and Marine Resources Section
    P.O. Box 7611
    Washington, D.C. 20044-7611
    Telephone: (202) 305-0204
    Facsimile: (202) 305-0275

Attorneys for Federal Defendants




                                            3
      Case 1:17-cv-01408-ABJ Document 45 Filed 10/18/18 Page 4 of 4



   JEFF LANDRY
   ATTORNEY GENERAL OF LOUISIANA

BY: /s Elizabeth B. Murrill
    ELIZABETH B. MURRILL (LA# 20685)
    Solicitor General
    HARRY J. VORHOFF (LA# 35365)
    Assistant Solicitor General
    MICHELLE M. WHITE (LA# 26988)
    LOUISIANA DEPARTMENT OF JUSTICE
    P. O. Box 94005
    Baton Rouge, LA 70804
    1885 N. Third Street
    Baton Rouge, Louisiana 70804
    Tel: (225) 326-6766
    Fax: (225) 326-6099
    Email: murrille@ag.louisiana.gov
    vorhoffh@ag.louisiana.gov
    whitemi@ag.louisiana.gov

    LAWRENCE E. MARINO (LA #23206)
    TODD M. SWARTZENDRUBER (LA #29003)
    Special Assistant Attorneys General
    Oats & Marino
    A Partnership of Professional Corporations
    Suite 400, Gordon Square
    100 East Vermilion Street
    Lafayette, LA 70501
    Tel: (337) 233-1100
    Fax: (337) 233-1178
    Email: lmarino@oatsmarino.com
    tswartzendruber@oatsmarino.com

Counsel for the State of Louisiana


                              CERTIFICATE OF SERVICE

        I hereby certify that on October 18, 2018, a copy of the foregoing was served by
electronic means on all counsel of record by the Court’s CM/ECF system.

                                 /s/ Mark Arthur Brown
                                MARK ARTHUR BROWN




                                              4
